         Case 1:20-cr-00082-WJ Document 107 Filed 03/16/21 Page 1 of 10




                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO
                                  ______________________

UNITED STATES OF AMERICA,

               Plaintiff,

       v.                                                            No. 1:20-cr-82-WJ

HASSAN ALQAHTANI,

               Defendant.

 MEMORANDUM OPINION AND ORDER GRANTING IN PART AND DENYING IN
        PART DEFENDANT’S MOTION FOR RECONSIDERATION

       THIS MATTER comes before the Court upon Defendant’s motion for reconsideration or,

in the alternative for limiting instructions, filed December 28, 2020 (Doc. 72) (the “Motion”).

Defendant respectfully moves the Court to reconsider its December 14, 2020 Order granting in

part the United States’ First Motion in Limine to Admit Evidence (the “December 14th Order”)

(Doc. 64). Alternatively, the Motion requests that the Court issue Defendant’s proffered limiting

instructions to the jury. The Court finds that the Motion is well-taken to the extent it requests

reconsideration of the rulings related to Sierra Shafer’s December 12, 2019 statements regarding

firearms and firearm ownership and evidence that Defendant abused or controlled Shafer.

Accordingly, the Motion is GRANTED IN PART. Moreover, the Court GRANTS IN PART

Defendant’s request for a limiting instruction on the mental kill list evidence. The Court finds that

the remainder of the Motion is not well-taken and is therefore DENIED IN PART.

                                           Background

        Defendant is charged with being an Alien in Possession of a Firearm and Ammunition, in

violation of 18 U.S.C. §§ 922(g)(5)(B) and 924. Doc. 14 (Indictment). Defendant is a Saudi

Arabian citizen admitted to the United States on a non-immigrant F1 student visa. Doc. 1 ¶ 2
                                                 1
          Case 1:20-cr-00082-WJ Document 107 Filed 03/16/21 Page 2 of 10




(Criminal Complaint). At the time of the investigation, Defendant was attending the University of

New Mexico’s School of Engineering. Id. The Federal Bureau of Investigation (the “FBI”) began

investigating Defendant after an acquaintance, R.V., submitted a tip to the agency on August 8,

2019. Id. ¶ 6. On December 12, 2019, the FBI effected a search warrant on Defendant’s home and

found a .380 caliber firearm, ammunition, and a box for a .380 firearm. Id. ¶¶ 13–14. During the

search of the home, Defendant’s wife,1 Sierra Shafer was present and was interviewed by the

investigating agents. Id. ¶ 15. Initially, Shafer stated that she had never purchased or owned a

firearm, but she changed her statement once the firearm was found, telling agents that the firearm

was hers. Id.

        On October 4, 2020 the Government gave notice of the evidence at issue, which includes

evidence of a “mental kill list” Defendant allegedly told R.V. about, evidence of possible domestic

abuse against Sierra Shafer, and statements about firearms made by Shafer to the FBI during the

execution of the search warrant on Defendant’s home. Doc. 49. The Court held a hearing on this

noticed evidence on December 8, 2020, see Doc. 62, and issued its ruling on December 14, 2020.

Doc. 64. On December 28, 2020, Defendant moved the Court to reconsider its December 14th

Order. The Court held a hearing on the Motion on January 20, 2021. Doc. 81. After hearing oral

arguments, the Court asked the parties to submit supplemental briefing on the Confrontation

Clause issue raised in the Motion. See Docs. 85, 87, and 89.

                                                Relevant Law

        The Federal Rules of Criminal Procedure do not expressly provide for a motion to

reconsider. Even so, in the criminal context, courts ordinarily apply the same standards that apply

in civil cases. See United States v. Christy, 739 F.3d 534, 539 (10th Cir. 2014). The Court has


1
        Defense counsel represents that Defendant would often refer Sierra Shafer as his “girlfriend,” even though
Mr. Alqahtani and Ms. Shafer were, and still are, married.

                                                        2
         Case 1:20-cr-00082-WJ Document 107 Filed 03/16/21 Page 3 of 10




discretion to reconsider a decision if the moving party can establish (1) an intervening change in

the controlling law; (2) the availability of new evidence that could not have been obtained

previously through the exercise of due diligence; or (3) the need to correct clear error or prevent

manifest injustice. Servants of Paraclete v. Does, 204 F.3d 1005, 1012 (10th Cir. 2000). A motion

to reconsider is appropriate where a court has patently misunderstood a party, or has made a

decision outside the adversarial issues presented to the court by the parties, or has made an error

not of reasoning, but of apprehension. Id.; see also Huff v. UARCO, Inc., 925 F.Supp. 550, 561

(N.D. Ill. 1996). A motion to reconsider is not a second opportunity for the losing party to make

his strongest case, to rehash arguments or to dress up arguments that previously failed. See Christy,

739 F.3d at 539.

                                             Discussion

   I.      The Court will not reconsider its prior rulings on evidence relating to the alleged
           mental kill list

        Defendant argues that the Court should reconsider its prior rulings on the mental kill list

evidence because (1) it misapprehended the Government’s position on the relevance of this

evidence, (2) it misapprehended the facts supporting its rulings, and (3) it misapprehended the law

governing the balancing test for admissibility under Fed. R. Evid. 403. Docs. 72 & 78.

        First, the Court finds that it did not misapprehend the Government’s position. In responding

to Defendant’s challenge to the noticed evidence, the Government both revealed that R.V. will be

testifying live at trial and argued that the probative value of R.V.’s testimony regarding the alleged

kill list comes from its ability to explain the charged offense. Doc. 50 at 1–2. The timing of the

Government’s reply brief did not unduly prejudice Defendant as the December 8th hearing gave

defense counsel ample opportunity to prepare and present the Court with a response to the reply

brief’s more nuanced arguments.


                                                  3
         Case 1:20-cr-00082-WJ Document 107 Filed 03/16/21 Page 4 of 10




       Second, the Court finds that it did not misapprehend the facts in this case. The Criminal

Complaint shows that on August 8, 2019, R.V. told the FBI that Defendant was keeping a mental

list of people he wanted to kill. Doc. 1 ¶ 6. August 8, 2019 is a date which fits squarely within the

Indictment’s allegation that Defendant unlawfully possessed a firearm “in and between July 2019

and December 12, 2019.” Doc. 14.

       Finally, the Court did not, as Defendant contends, fail to consider the factors put forth by

the Tenth Circuit in Seeley v. Chase, 443 F.3d 1290, 1295 (10th Cir. 2006). At the December 8th

hearing, the Court had parties articulate the nature of the kill list evidence, and the forum provided

parties a space to present arguments relating to the considerations found in Seeley. In turn, the

Court incorporated its consideration of the parties’ oral arguments into its December 14th Order.

More importantly, the Court must make clear that Seeley, while a useful opinion, only mandates

that a court make such a reasoned, recorded statement of its Fed. R. Evid. 403 decision when it

admits evidence of prior sexual misconduct under Rules 413–415. See Seeley, 443 F.3d at 1295

(citing United States v. Enjady, 134 F.3d 1427, 1433 (10th Cir.1998) and United States v. Castillo,

140 F.3d 874, 884 (10th Cir. 1998)).

       Defendant cannot meet the Servants of Paraclete standard with regard to this category of

evidence. Specifically, Defendant has not established the need to correct clear error or prevent

manifest injustice. The Court based its ruling on the Government’s representation that R.V. will

be testifying live at trial about his personal knowledge of the alleged kill list, which seems to be

based on R.V.’s interactions with Defendant. Doc. 64 at 4. The Court agrees with defense counsel

that this evidence is not admissible if brought in via the testimony of an FBI agent or other witness

without personal knowledge. Although the Court will not reconsider its prior ruling on the mental

kill list evidence, it will issue a limiting instruction as requested by Defendant. The requested text



                                                  4
           Case 1:20-cr-00082-WJ Document 107 Filed 03/16/21 Page 5 of 10




of this instruction has been altered to reflect the non-hearsay nature of R.V.’s testimony and to

expand the proper use of this evidence to include motive.2

    II.      The Court will, in its discretion, reconsider its prior rulings on the admissibility
             of Sierra Shafer’s statements related to firearms and evidence of Defendant’s
             possible abuse of Shafer

          Sierra Shafer’s December 12, 2019 statements3 to the investigating agents regarding

firearms go directly to Defendant’s guilt in committing the charged offense and present

Confrontation Clause and Crawford doctrine issues. In its supplemental brief, the Government

conceded that these statements are testimonial and that Defendant has not had a prior opportunity

to cross-examine Shafer, an unavailable witness.4 Doc. 85 at 1. Despite these concessions, the

Government argues that the Confrontation Clause does not bar this evidence because the

conflicting statements are not being used for their truth. See Crawford v. Washington, 541 U.S. 36,

59 n.9 (2004) (“The Clause also does not bar the use of testimonial statements for purposes other

than establishing the truth of the matter asserted.”). The parties did not raise the Confrontation

Clause issue in the initial briefing, but there were ample arguments regarding the hearsay issue.

The Court’s prior ruling was based on a finding that the statements were being offered “to show

that the investigation was properly conducted and the investigating agents explored all avenues

when determining who owned the charged firearm,” thus rendering them non-hearsay under Fed.

R. Evid. 801(c). Doc. 64 at 6. The only issue is whether it would be proper for the Court to keep


2
         The Court is not reconsidering its prior ruling on the mental kill list evidence, which includes a finding that
the evidence is admissible as a prior act based in part on its ability to “show[] the reason why Defendant may have
elected to illegally possess a firearm.” Doc. 64 at 4.
3
         The Government provides a detailed description of Shafer’s statements in its supplemental brief. See Doc.
85 at 2–3.
4
           As of February 2, 2021, the date on which the Government filed its supplemental brief, Sierra Shafer was
still in the process of consulting with her counsel to determine whether she will assert her spousal privilege if called
to testify at trial. Doc. 85 at 1. For the purposes of this Memorandum Opinion and Order, the Court will assume that
Shafer has asserted a valid spousal privilege and is an “unavailable” witness for the purpose of this Crawford analysis.

                                                           5
          Case 1:20-cr-00082-WJ Document 107 Filed 03/16/21 Page 6 of 10




this prior finding intact.

        In his supplemental response brief, Defendant cites to United States v. Cass, 127 F.3d 1218

(10th Cir. 1997) and United States v. Hinson, 585 F.3d 1328 (10th Cir. 2009), opinions in which

the Tenth Circuit strongly cautions trial courts against allowing the unfettered use of “non-hearsay”

statements that are, in reality, the Government’s attempt to evade the limitations of the rule against

hearsay. Cf. Fed. R. Evid. 802.

        During the trial of Sonya Cass, who was charged with falsely reporting to the FBI that she

had been kidnapped and sexually assaulted, the government successfully argued that several

out-of-court statements were being offered to show the effect they had on the investigation and to

show inconsistencies between statements Cass had made over the course of the investigation. Cass,

127 F.3d at 1219. This argument relied on United States v. Freeman, 816 F.2d 558 (10th Cir.

1987), which the government cited for the proposition that statements offered to explain the course

of an investigation are not hearsay. Id. at 1222. The government further argued that the defense

opened the door by asserting in its opening statement that the FBI failed to conduct a proper

kidnapping investigation, and instead conducted an investigation aimed at showing that Cass was

lying. Id. These out-of-court statements were introduced in conjunction with an abundance of

non-hearsay evidence that tended to prove that Cass’s statements to the FBI were false Id. at 1220.

        On appeal, the Tenth Circuit found that the government’s use of out-of-court statements

was extensive and prejudicial, and that the admission of these statements ultimately ran afoul with

Freeman’s cautionary language that out-of-court statements offered “to explain the background of

an investigation” must be scrutinized under Fed. R. Evid. 401 and Fed. R. Evid. 403 for relevance

and to prevent confusion or prejudice on the part of the jury. Id. at 1222–23 (quoting Freeman,

816 F.2d at 563). The Tenth Circuit noted that the hearsay problem was exacerbated because the



                                                  6
         Case 1:20-cr-00082-WJ Document 107 Filed 03/16/21 Page 7 of 10




“background” evidence went precisely to the issue the government was required to prove, that

Cass lied about being kidnapped. Id. at 1223. Moreover, the government had relied on the content

of several of the statements to support its opening arguments, and the government’s first witness,

an FBI agent, used these statements to “outline” the entire prosecution case. Id. at 1224. Taken

together, the nature and use of these statements “compel[led] the conclusion that the evidence was

used for hearsay purposes.” Id. at 1224.

       In Hinson, the Tenth Circuit added to Cass, holding that:

       Where the government introduces evidence that bears on the ultimate issue in a case
       but that is not necessary to explain the background of a police investigation, the
       only reasonable conclusion we can reach is that the evidence was offered, not as
       background, but as support for the government's case against the defendant.

585 F.3d at 1337. In the instant case, Shafer’s conflicting statements regarding firearms fall within

the bounds of the Tenth Circuit’s warnings in Cass and Hinson. These statements bear on the

ultimate issue of whether Defendant possessed the charged firearm. Further, these statements may

not be necessary to show that the FBI conducted a proper investigation or explain why agents

discredited Shafer. Defendant has established that a constitutional issue, not raised in the initial

briefs, is at play. Based on the law governing this evidence, the Court will, in its discretion,

reconsider its prior ruling in order to prevent manifest injustice. See Servants of Paraclete, 204

F.3d at 1012.

       Having reconsidered its prior ruling, the Court finds that the statements are testimonial

hearsay barred by the Sixth Amendment’s Confrontation Clause. First, the Court finds that the

Government’s identification of a relevant non-hearsay use for out-of-court statements is

insufficient to justify admission. Under circumstances such as these, the Tenth Circuit instructs

the Court to consider the significant prejudice that would result if the jury were to consider the

statements for the truth. Cass, 127 F.3d at 1223 (citing United States v. Forrester, 60 F.3d 52, 59


                                                 7
         Case 1:20-cr-00082-WJ Document 107 Filed 03/16/21 Page 8 of 10




(2d Cir.1995)). Shafer’s statements, at lease to the extent they convey that she did not own, or even

know about, the firearm found in Defendant’s home, could inject unfair prejudice into this case.

Moreover, the Government can use admissible evidence, likely in the form of testimony from R.V.

and A.M., to explain why the investigating agents did not believe Shafer’s claim that she owned

the firearm found. Both tipsters reported to the FBI that Shafer would make this “false” claim, see

Doc. 1 ¶¶ 7, 9, thus severely diminishing her credibility in the eyes of the investigating agents. The

availability of this admissible evidence adds to a finding that Shafer’s statements are not proper

“background” evidence. See Hinson, 585 F.3d at 1336–37 (officer’s testimony that she heard

someone state that “Kevin” was supplying drugs was hearsay because it was not necessary to

explain the background of the investigation in case where another witness had testified that he told

law enforcement that Kevin Hinson was his supplier).

       Having found that Shafer’s statements regarding firearms cannot be used in the

Government’s case-in-chief, the Court must also reconsider its prior ruling on the evidence related

to Defendant’s possible abuse of Shafer. Without Shafer’s inconsistent statements about firearms

coming in to demonstrate a contingency plan or the agents’ assessment of Shafer’s credibility, this

abuse evidence, whether based on the investigating agents’ observations or their interactions with

Shafer, is largely irrelevant. In turn, its diminished probative value is substantially outweighed by

the danger of unfair prejudice. Admission of the evidence of abuse independent of Shafer’s

statements regarding firearms could lead to the situation contemplated by the Tenth Circuit in

United States v. Tan, which held that evidence may be unfairly prejudicial if it “makes a conviction

more likely because it provokes an emotional response in the jury or otherwise tends to affect

adversely the jury's attitude toward the defendant wholly apart from its judgment as to his guilt or

innocence of the crime charged.” 254 F.3d 1204, 1212 (10th Cir. 2001) (quotation omitted). Given



                                                  8
         Case 1:20-cr-00082-WJ Document 107 Filed 03/16/21 Page 9 of 10




the real likelihood of this prohibited result being generated by admitting the evidence of abuse, the

Court must now preclude this evidence pursuant to Fed. R. Evid. 403.

       However, neither the firearm statements nor the abuse evidence are unequivocally

precluded from being introduced at trial, as there could be a point in the proceedings where certain

defense tactics might justify either category of evidence coming in as rebuttal evidence. See Cass,

127 F.3d at 1224 (noting that it might have been proper for the government to introduce some

limited out-of-court statements to directly rebut the defendant’s trial argument that the FBI

improperly shifted the focus of its investigation). The Tenth Circuit has recognized that “otherwise

inadmissible” rebuttal evidence may be introduced in certain instances if (a) the inadmissible

evidence is “reasonably tailored to the evidence it seeks to refute,” and (b) there is “a nexus

between the purported rebuttal evidence and the evidence that the purported rebuttal evidence

seeks to rebut.” Tanberg v. Sholtis, 401 F.3d 1151, 1166 (10th Cir. 2005) (citing and quoting

United States v. Stitt, 250 F.3d 878, 897 (4th Cir.2001)). This criteria is congruent with other

circuits’ allowance of potentially prejudicial background evidence coming in as rebuttal evidence

should the circumstances warrant such a use. See United States v. Reyes, 18 F.3d 65, 71 (2d Cir.

1994) (noting that certain defense tactics might justify rebuttal in which the government may use

inadmissible evidence for its stated non-hearsay purpose, but requiring that such use be limited

and redacted to the extent possible and that special precautions be taken to prevent the use of such

evidence on the merits of the case). Should either party wish to use the firearm statements or abuse

evidence as rebuttal evidence at trial, the party moving for admission must request a bench

conference so that the Court may make a ruling outside the presence of the jury.

                                            Conclusion

       For the reasons discussed in this Memorandum Opinion and Order, the Court concludes



                                                 9
         Case 1:20-cr-00082-WJ Document 107 Filed 03/16/21 Page 10 of 10




that Sierra Shafer’s December 12, 2019 statements to investigating agents regarding firearms are

testimonial hearsay barred by both Fed. R. Evid. 802 and the Sixth Amendment’s Confrontation

Clause. Furthermore, the inadmissibility of these statements leads to a finding that evidence of

Defendant’s possible abuse of Shafer is unfairly prejudicial and must be excluded pursuant to Fed.

R. Evid. 403.

        As for the admissible mental kill list evidence, the Court will provide the following

limiting instructions to the jury:

        You have heard evidence that Defendant allegedly had a mental kill list. This
        evidence was admitted for a limited purpose. In considering the evidence of the
        alleged mental kill list, you may not consider the evidence as proof that Defendant
        possessed a firearm. This evidence is admissible only to show a possible motive or
        to explain why the FBI conducted an investigation of Defendant.

        THEREFORE, Defendant’s motion for reconsideration or, in the alternative for limiting

instructions is GRANTED IN PART and DENIED IN PART.

        IT IS SO ORDERED.



                                              _____________________________________
                                              WILLIAM P. JOHNSON
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                10
